                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 2/5/2020
 LEXY AVILA,

                                   Plaintiff,
                                                                     19-CV-11920 (VEC)
                       -against-
                                                                   ORDER OF SERVICE
 STACY TENZIE, NYC Correctional Officer,
 Shield No. 1478,

                                   Defendant.

VALERIE CAPRONI, United States District Judge:

        Plaintiff, currently detained in the Rose M. Singer Center on Rikers Island, brings this

pro se action under 42 U.S.C. § 1983, alleging that Defendant violated her federal constitutional

rights. By order dated January 16, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”). 1

                                            DISCUSSION

A.      Waiver of Service

        The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that New York City

Correction Officer Stacy Tenzie, Shield No. 1478, waive service of summons.

B.      Application for the Court to Request Pro Bono Counsel

        Plaintiff also submits an application for the court to request pro bono counsel. (ECF No.

4.) The factors to be considered in ruling on an indigent litigant’s request for counsel include the

merits of the case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the facts

and present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172


        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
(2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits

are “[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because it is

too early in the proceedings for the Court to assess the merits of the action, Plaintiff’s motion for

counsel is denied without prejudice to renewal at a later date.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendant New York City Correction Officer Stacy Tenzie, Shield No. 1478, waive service of

summons.

       The Court denies Plaintiff’s application for the Court to request pro bono counsel (ECF

No. 4), without prejudice to renewal.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    February 5, 2020
           New York, New York

                                                             VALERIE CAPR     RONI
                                                                         CAPRONI
                                                           United States District Judge




                                                  2
